Title: To George Washington from Colonel Ichabod Alden, 4 November 1778
From: Alden, Ichabod
To: Washington, George


  
    Dear General
    Cherry Valley [N.Y.] 4th November 1778
  
  Last July I was Ordered By Brigr Genl Stark to the Command at this place; Ever since I have done what was In my Power to unite the People and Defend & Secure the property of Those that Are Freinds to the Cause of America, Being Stationed at this place & Being Informd that there was a Number of People Living at a place Distance from this about thirty Miles Called the Butter nuts, Which place Lay Between me and the Achquago Where the famous Indian Warriour Calld Joseph Brant Keept his Head Quarters, with a Verry Consedirable Body of Indians & Tories from Whence he Usualy Sallied out & Distrest the Frontiers of this State, thought it would be for the Safety of this Garrison & Good of the Cause that Those people with There Effects Should be Removed as they Lay Altogather in The Power of the Enemy, & so far from this Place that it was not in my power to protect them Likewise was Informd they Held Corespondance with the Enemy & Actualy Supplyd them with provisions, & many of Them had Taken the Oath of Allegiance to the British king not more than twelve months Since, Accordingly Sent a Capt. with a party with Orders to Bring them in with There Effects the Capt. when he Came at the Place found with the Inhabitants Several of the Said Brants soldiers Collecting Cattle from the people in Order to Drive to the Tunadilla Where the Enemy at that time Lay those he Took prisoners Who was White men painted in the Manner of Indians, & Told  
    
    
    
    the Inhabitants that they were not safe, By Being altogather in the Power of the Savages unless they were Enemys to the States, & that he had Orders to Remove them Accordingly Brought them with a Considerable Number of there horses & horned Cattle into this Garrison, the Men on Examination Appeared to me to be Verry Great Enemys to the United States of America & were Sent Down to General Stark at Albany with the Account of their Affects that were Brought in with them Desiring he would Direct me how to proceed, I Recd Orders from General Stark to Call “A Court of Enquiry Concerning those people Affects & Act as which Court Shall Direct”  Which was Done the Court Directed the Affects to be Sold at Public Vendue after proper time of Notice Should be Given the public and the money arrising from Such Sales to be Deposited in my hands untill further Directions from the General,  after this was Done, I Informd General Stark of what was Done Who Wrote Me he Highly Approved of my Conduct, Since General Stark hath Been Removed from the Command in this Department many of the people in Albany have Taken it upon them to Call me to Account asserting that those Cattle Ought to be Confisticated to the State & from them I have Recd many Abuses; I Therefore beg your Excellencys Directions in regard of this Affair that I may be Secured from the Insults of those people who Call themselves the Civil Authority.
and Furthermore beg Leave to Inform your Excellency that the Regiment I have the Honour to Command hath been Stationed in this State Eighteen months My Officers have Presst me Verry hard to Acquaint your Excellency of the matter the Massachusetts Always have Greatly Assisted there Troops by Supplys which they have Sent them at four Hundreed ⅌ Cent Cheaper than Other ways we Could have had them, by our Being On a Station So far Distant from them & no Other Battalion of that State with us we think we are Neglected By them & made Sufferers thereby.
Likewise there never has Been a good understanding & agreement with the Inhabitants of this part of this State & the Soldiery of the Massachusetts, therefore if it Could be thought for the Good of the Publick that My Regiment may be Releived & Join the Brigade it Belongeth to it will give Great satisfaction to the Officers & Soldiers. I am Your Excellencys most Obediant Humble Servant

  Ichabod Alden

